1    MICHAEL E. MITCHELL, #240199
     MITCHELL LAW GROUP, INC.
2    334 W. Shaw Avenue, Suite A
     Fresno, California 93704
3    Telephone: (559) 222-2424
     Facsimile: (559) 222-2434
4
     Attorney for Defendant
5    JADE LYNNE DUFFNEY
6

7                             IN THE UNITED STATES DISTRICT COURT
8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
9

10   UNITED STATES OF AMERICA,                             )   Citation No.: 6:19-MJ-00061-JDP-1
                                                           )
11                   Plaintiff,                            )   STIPULATION TO CONTINUE
                                                           )   ARRAIGNMENT AND SET VIDEO
12           vs.                                           )   APPEARANCE FOR ARRAIGNMENT;
                                                           )   ORDER THEREON
13                                                         )
                                                           )   Division: Eastern District, Fresno
14   JADE LYNNE DUFFNEY,                                   )   Magistrate: Hon. Jeremy D. Peterson
                                                           )   Date: September 17, 2020
15                   Defendant.                            )   Time: 9:00 a.m.
                                                           )
16                                                         )
                                                           )
17

18          IT IS HEREBY STIPULATED by and between Susan St. Vincent, Acting Legal Officer
19   for the National Park Service, and, Defendant, JADE DUFFNEY (“Ms. Duffney”), by and
20   through her attorney of record, Michael Mitchell, that the Arraignment in the above-captioned
21   matters set for September 17, 2019 at 9:00 a.m., be vacated, and the matter be set for an
22   Arraignment via Video from a U. S. District Court located in Colorado on November 19, 2019 at
23   10:00 a.m. This request is made since Ms. Duffney lives in Colorado Springs, Colorado.
24

25   DATED: September 16, 2019                                   /s/ Michael E. Mitchell________________
                                                                 Michael E. Mitchell Attorney for Defendant
26
                                                                 JADE LYNNE DUFFNEY
27
     DATED: September 16, 2019                                   /s/ Susan St. Vincent_________________
28                                                               Susan St. Vincent, Acting Legal Officer
                                                                 National Park Service


                             Stipulation to Continue Arraignment and Set Video Appearance - 1
                                                       Order Thereon
1
                                                       ORDER
2
              It is hereby ordered that the above request to vacate the Arraignment for Defendant JADE
3
     LYNNE DUFFNEY (“Ms. Duffney”), now set for September 17, 2019 at 10:00 a.m. and
4
     continue the Arraignment to November 19, 2019 at 10:00 a.m., be granted. It is also hereby
5
     ordered that Ms. Duffney may appear via video conference at a United States District Court near
6
     her home in Colorado Springs, Colorado for arraignment.
7

8
     IT IS SO ORDERED.
9

10
     Dated:      September 16, 2019
11
                                                              UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                             Stipulation to Continue Arraignment and Set Video Appearance - 2
                                                       Order Thereon
